DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 14 June 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a legible copy of each foreign patent and each publication or that portion which caused it to be listed (e.g., FP Cite No 1-4); and it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (e.g., NPL Cite No 1).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above not being considered.  See 37 CFR 1.97(i).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 9, 10, 59, and 64-67 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Lyons et al. (US 2005/0029462).
	In regard to claim 1, Lyons et al. disclose a method of making pixelated scintillators, comprising:
(a) providing a mesh array including a plurality of walls defining a plurality of cavities (e.g., “… perforated plate element 68 with 400 micron scintillator width 72 cavities …” in paragraph 24);
(b) providing an amorphous scintillator material in a molten state outside the mesh array (e.g., “… scintillator material 68 was then heated to raise it to its slumping temperature wherein it flowed down into the scintillator channels 68 …” in paragraph 24);
(c) introducing the amorphous scintillator material in the molten state into the plurality of cavities of the mesh array (e.g., “… scintillator material 68 was then heated to raise it to its slumping temperature wherein it flowed down into the scintillator channels 68 …” in paragraph 24); and
(d) cooling the amorphous scintillator material in the mesh array to form a pixelated scintillator array (e.g., “… scintillator material 68 was then heated to raise it to its slumping temperature wherein it flowed down into the scintillator channels 68. A grinder 88 (see FIG. 7) was then utilized to grind the remaining scintillator material 68 until it was co-planar with the perforated plate upper surface 90 …” in paragraph 24).
	In regard to claim 3 which is dependent on claim 1, Lyons et al. also disclose that the introducing step comprises placing the amorphous scintillator material in the molten state over the mesh array and pressing it into the plurality of cavities (e.g., “… low load 86 ” in paragraph 24).
	In regard to claim 9 which is dependent on claim 1, Lyons et al. also disclose that the plurality of walls of the mesh array are coated with a reflective layer (e.g., “… scintillator channels 68 include a reflective coating 78 applied to the inner scintillator channel walls 80 …” in paragraph 23).
	In regard to claim 10 which is dependent on claim 9, Lyons et al. also disclose that the reflective layer has a color substantially matches a color of light emitted by the scintillator material (e.g., “… reflectors have been introduced in an effort to maintain as much of the generated light remaining within an individual pixel as possible … scintillator channels 68 include a reflective coating 78 applied to the inner scintillator channel walls 80 …” in paragraphs 3 and 23).
	In regard to claim 59 which is dependent on claim 9, Lyons et al. also disclose that the reflective layer comprises TiO2 (e.g., “… scintillator channels 68 include a reflective coating 78 applied to the inner scintillator channel walls 80 … TiO2 deposit coated onto the inner scintillator channel walls 80 …” in paragraph 23).
64 which is dependent on claim 1, Lyons et al. also disclose that the plurality of cavities defined by the plurality of walls are arranged in a plurality of rows and a plurality of columns (e.g., see 
    PNG
    media_image1.png
    816
    1199
    media_image1.png
    Greyscale
).
	In regard to claim 65 which is dependent on claim 64 Lyons et al. also disclose that the plurality of cavities in adjacent rows and/or columns are arranged staggered (e.g., see Fig. 5).
	In regard to claim 66 which is dependent on claim 64 Lyons et al. also disclose that the plurality of cavities have a cross­sectional shape of a hexagon (e.g., see Fig. 5).
	In regard to claim 67 which is dependent on claim 64, Lyons et al. also disclose (paragraph 22 and claim 3) that “… scintillator channels 68 … pitch, width, and wall thickness may all match those of the collimator channels 52 … collimator channels comprise a spacing pitch … equal to 2 mm …”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2005/0029462) in view of Thomson (US 5,496,502).
	In regard to claim 2 which is dependent on claim 1, while Lyons et al. also disclose a plastic scintillator “in a flowable condition … at a temperature that is below … slumping temperature of the perforated plate 76” so as to allow the plastic scintillator to flow into the cavities of “the perforated plate 76” (e.g., “… scintillator channels 68 are further filled with a scintillator material 82. A wide variety of scintillator materials 82 are known and contemplated by the present invention. Luminescent glass such as phosphor materials dispersed in a glassy matrix is one contemplated material. Luminescent polymer such as inorganic phosphor particles suspended in a polymer matrix is another … material must be obtained in a flowable condition at room temperature or at a temperature that is below both the oxidation temperature or slumping temperature of the perforated plate 76 …” in paragraph 23) and “… a variety of methods for inserting the scintillator material 82 into the scintillator channels 68 may be utilized …” (paragraph 24), the method of Lyons et al. lacks an explicit description that the introducing step comprises pouring the amorphous scintillator material in the molten state over the mesh array to allow it to flow into the plurality of cavities.  However, introducing steps are well known in the art (e.g., see “… re-melt the plastic scintillator and pour the plastic melt onto or into the support medium …” in the first column 6 paragraph of Thomson).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional introducing step e.g., comprising “… re-melt the plastic scintillator and pour the plastic melt onto or into the support medium …”) for the unspecified introducing step of Lyons et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional introducing step (e.g., comprising pouring the “flowable” scintillator material) as the unspecified introducing step of Lyons et al.
	In regard to claim 63 which is dependent on claim 1, while Lyons et al. also disclose that the amorphous scintillator material comprises polymer matrix incorporated with a scintillating dopant material (e.g., “… wide variety of scintillator materials 82 are known and contemplated by the present invention … Luminescent polymer such as inorganic phosphor particles suspended in a polymer matrix …” in paragraph 23), the method of Lyons et al. lacks an explicit description that the “polymer matrix” comprises poly vinyl toluene.  However, scintillator materials are well known in the art (e.g., see “… Plastics are often used as such solid scintillation materials and previously mentioned in the literature are the thermosetting plastics which include polystyrene, polyvinyltoluene, various acrylic polymers and copolymers … alpha-methylstyrene polymer or alpha-methylstyrene/vinyltoluene copolymer or a (low molecular weight) styrene polymer … Primary, and optionally, secondary scintillating agents are added to the host plastic such as wavelength shifters and energy transfer compounds …” in the last complete column 1 paragraph and the last two column 3 paragraphs of Thomson).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See e.g., comprising “polyvinyltoluene”) for the unspecified scintillator material of Lyons et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional scintillator material (e.g., comprising poly vinyl toluene) as the unspecified scintillator material of Lyons et al.
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2005/0029462) in view of Appleby et al. (US 2003/0128812).
	In regard to claim 4 which is dependent on claim 1, the scintillator material have a thermal expansion coefficient αs and the mesh array material have a thermal expansion coefficient αm because a thermal expansion coefficient α is a property inherent to all materials.  The method of Lyons et al. lacks an explicit description that αm is substantially same as or smaller than αs.  However, mold filling techniques are well known in the art (e.g., see “… In certain situations, however, pure lead can shrink and/or pull away from molds when it solidifies, which can inhibit the casting of fine features. This can be overcome by using lead alloys, made from high-density materials, which can allow the metal alloy to flow at lower temperatures than pure lead while reducing shrink factors …” in paragraph 332 of Appleby et al.).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the materials of Lyons et al. with substantially similar αm and αs, in order to minimize shrinkage and/or pull away of the scintillator material from the mesh array when the scintillator material solidifies (which can inhibit the casting of fine features).
5 which is dependent on claim 4, Lyons et al. also disclose that the mesh array is constructed from the material having a melting temperature higher than a melting temperature of the scintillator material (e.g., “… scintillator channels 68 are further filled with a scintillator material 82 … material must be obtained in a flowable condition at room temperature or at a temperature that is below both the oxidation temperature or slumping temperature of the perforated plate 76 …” in paragraph 23).
	In regard to claim 6 which is dependent on claim 5, Lyons et al. also disclose (paragraphs 6 and 21) that “… tungsten be placed at the correct angle to the beam to reduce scatter … preferably a plate made of a high atomic number metal …”.
	In regard to claim 7 which is dependent on claim 5, the method of Lyons et al. lacks an explicit description that the mesh array is constructed from the material comprising a ceramic selected from the group consisting of HfB2, HfC, NfN, ZrB2, ZrC, ZrN, TiB2, TiC, TiN, TaB2, TaC, TaN, and SiC.  However, scintillator pixels are well known in the art (e.g., see “… In applications where material density is critical the practice of loading a lead alloy can be used. For example, tungsten powder can be combined with CERROBASE™ to raise the net density of the casting material from 10.44 up to 14.0 grams per cubic centimeter. Certain exemplary embodiments of the present invention also include the casting of grid structures from ceramic materials, such as alumina, silicon carbide, zirconium oxide, and/or fused silica. Such ceramic grid structures can be used to segment radiation imaging detector elements, such as scintillators …” in paragraph 337 of Appleby et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, e.g., comprising silicon carbide ceramic) for the unspecified mesh array material of Lyons et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional mesh array material (e.g., comprising SiC ceramic) as the unspecified mesh array material of Lyons et al.
	In regard to claim 8 which is dependent on claim 5, the method of Lyons et al. lacks an explicit description that the mesh array is constructed from the material selected from the group consisting of graphite, silicon carbide, and boron nitride.  However, scintillator pixels are well known in the art (e.g., see “… In applications where material density is critical the practice of loading a lead alloy can be used. For example, tungsten powder can be combined with CERROBASE™ to raise the net density of the casting material from 10.44 up to 14.0 grams per cubic centimeter. Certain exemplary embodiments of the present invention also include the casting of grid structures from ceramic materials, such as alumina, silicon carbide, zirconium oxide, and/or fused silica. Such ceramic grid structures can be used to segment radiation imaging detector elements, such as scintillators …” in paragraph 337 of Appleby et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional mesh array material (e.g., comprising silicon carbide ceramic) for  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional mesh array material (e.g., comprising silicon carbide ceramic) as the unspecified mesh array material of Lyons et al.
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2005/0029462) in view of Menge et al. (US 2010/0155610).
	In regard to claim 60 which is dependent on claim 9, while Lyons et al. also disclose (paragraph 23) that “… reflective coating 78 can comprise a wide variety of materials coated in a variety of fashions …”, the method of Lyons et al. lacks an explicit description that the reflective layer comprises a specular reflector such as silver, gold, or aluminum.  However, reflective coatings are well known in the art (e.g., see “… specular material may include a metal, such as aluminum, gold, copper, zinc, or alloys thereof …” in paragraph 33 of Menge et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reflective coating (e.g., comprising a specular reflector such as gold or aluminum) for the unspecified reflective coating of Lyons et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reflective e.g., comprising a specular reflector such as gold or aluminum) as the unspecified reflective coating of Lyons et al.
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2005/0029462) in view of Reade (US 3,654,172).
	In regard to claim 61 which is dependent on claim 1, while Lyons et al. also disclose that the amorphous scintillator material comprises borate glass incorporated with any luminescent material and/or ions that do not decompose when dispersed in a molten glass (e.g., “… scintillator material 82 utilized in trials for this embodiment comprised a glass ceramic consisting of Ga2O3 in a zinc borate glass. Any luminescent material and/or ions that do not decompose when dispersed in a molten glass is applicable …” in paragraph 24), the method of Lyons et al. lacks an explicit description that the “luminescent material and/or ions” is terbium oxides.  However, scintillator materials are well known in the art (e.g., see “… glass compositions which will luminesce strongly when subjected to X-radiation … 35-75% SiO2, and 0.75-10% Tb2O3 …” in the third and fourth paragraphs at column 2 of Reade).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional luminescent material (e.g., comprising “Tb2O3”) for the unspecified luminescent material of Lyons et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known e.g., comprising terbium oxides) as the unspecified luminescent material of Lyons et al.
Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2005/0029462) in view of Dai et al. (US 2006/0054863).
	In regard to claim 62 which is dependent on claim 1, while Lyons et al. also disclose (paragraph 23) that “… wide variety of scintillator materials 82 are known and contemplated by the present invention …”, the method of Lyons et al. lacks an explicit description that the known scintillator material is an amorphous scintillator material comprising scintillating nanospheres having a size significantly less than a wavelength of light emitted by the scintillating nanospheres.  However, scintillator materials are well known in the art (e.g., see “… the transparent material is a transparent matrix material, such as inorganic sol-gel precursor solution, an organic polymer precursor solution or other transparent material, doped with at least one type of nano-sized objects which includes nanoparticles, nanocrystals or other nano-sized structures which have a size in at least one dimension that is less than the wavelength of emitted light … fluorescent nanoparticles (also referred to as nanoparticles, nanocrystals or quantum dots) and/or neutron target nanoparticles doped into a transparent  matrix, such as sol-gel glass, glass, PS (polystyrene), PVT (polyvinyltoluene) …” in paragraphs 39 and 40 of Dai et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scintillator material (e.g., comprising scintillating nanospheres  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional scintillator material (e.g., comprising scintillating nanospheres having a size significantly less than a wavelength of light emitted by the scintillating nanospheres) as the unspecified scintillator material of Lyons et al.
Claim(s) 69 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lyons et al. (US 2005/0029462).
	In regard to claim 69 which is dependent on claim 1, Lyons et al. also disclose that the providing of an amorphous scintillator material in a molten state comprises heating the amorphous scintillator material in a furnace at an elevated temperature (e.g., “… scintillator material 68 was then heated to raise it to its slumping temperature wherein it flowed down into the scintillator channels 68 …” in paragraph 24).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “scintillator material 68 was then heated” of Lyons et al. in a furnace (defined1 as “a structure or apparatus in which heat may be generated, as for heating houses, smelting ores, or producing steam”) at an elevated temperature in order to “raise it to its slumping temperature wherein it flowed down into the scintillator channels 68”.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved. Downloaded July 2021 from www.thefreedictionary.com/furnace